Citation Nr: 0522595	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claims as due to cold exposure.

2.  Entitlement to service connection for bilateral 
osteoarthritis of the hips, claimed as due to cold exposure.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2003, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims for service connection has been obtained 
or requested by the RO.

2.  Diabetes mellitus is not shown to be related to service, 
and is not shown to be related to a cold injury in service.

3.  Bilateral osteoarthritis of the hips is not shown to be 
related to service, and is not shown to be related to a cold 
injury in service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in, aggravated by, or 
otherwise related to active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Bilateral osteoarthritis of the hips was not incurred in, 
aggravated by, or otherwise related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran VCAA notice letters in 
September 2001, and November 2003 that informed him of the 
type of information and evidence necessary to establish 
entitlement to service connection and what was necessary for 
his claims to be granted.  In addition, by virtue of the 
rating decision on appeal, and the statement of the case 
(SOC) and the Supplemental Statement of the Case (SSOC), he 
was provided with specific information as to why his claims 
seeking entitlement to service connection for diabetes 
mellitus and bilateral osteoarthritis of the hips were being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's September 2001, and November 2003 letters notified the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the letters explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter contained a request that the 
veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of a September 2002 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, and VA treatment records, 
and provided the veteran with a personal hearing.  The 
veteran was provided several VA examinations.  The veteran 
has not indicated that there is additional evidence available 
that he would like VA to obtain.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).


To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for a 
diagnosis of diabetes or osteoarthritis of the hips, and are 
negative for any complaints suggestive of diabetes or 
osteoarthritis of the hips.  The veteran has been treated for 
low back pain, which was never incapacitating.  The veteran's 
separation examination was normal.

The veteran served in Korea and was exposed to extreme cold 
and suffered cold injuries while in service.  He has been 
granted service-connection for residuals of cold injuries to 
the feet and hands.  The veteran has claimed that his current 
diabetes mellitus and bilateral osteoarthritis of the hips 
should be service-connected as well due to exposure to cold.

The veteran underwent a VA examination in February 2002.  The 
veteran stated that he was diagnosed with diabetes in the 
early 1990s and that his hip pain became worse in May 2001.  
The examiner diagnosed with veteran with diabetes and 
degenerative joint disease of both hips, but offered her 
opinion that these disabilities were not secondary to his 
cold injuries suffered in service.

VA treatment records dated from 2003 to 2005 indicate 
treatment for diabetes and bilateral osteoarthritis of the 
hips, but there is no indication that these disabilities are 
related to service or related to cold injuries.

The veteran submitted newspaper articles and other material 
that suggests a link between cold injuries and diabetes and 
arthritis.

The veteran underwent another VA examination in July 2004.  
The examiner reviewed the veteran's medical records and the 
medical literature on cold injuries and diabetes and 
arthritis.  The examiner offered her opinion that neither the 
diabetes nor the bilateral osteoarthritis of the hips are 
related to cold injuries.  The examiner stated that the 
medical literature indicates that arthritis of peripheral 
joints can be related to cold exposure, but that the hips are 
not a peripheral joint and there is no indication that 
arthritis of the large joints can be caused by exposure to 
cold.  Additionally, the examiner was unable to find any 
medical literature linking diabetes to cold exposure.  The 
examiner considered the evidence submitted by the veteran, 
but determined there was no medical basis for suggesting a 
link between cold injuries and either diabetes or arthritis 
of the hips.

Although there is certainly no question that the veteran 
currently suffers diabetes mellitus and bilateral 
osteoarthritis of the hips, there is no medical evidence of a 
similar disability in service, and no medical opinion 
suggesting a link to service.  The VA treatment records are 
negative with respect to a link to service; the diabetes and 
arthritis of the hips are not shown in service; and both VA 
examination reports indicate that the veteran's diabetes and 
bilateral osteoarthritis of the hips are not related to cold 
injuries suffered in service.  The Board acknowledges the 
veteran's belief that his disabilities are related to 
service, but as a layperson, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, service 
connection for diabetes mellitus or for bilateral 
osteoarthritis of the hips is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for bilateral 
osteoarthritis of the hips is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The veteran's service-connected disabilities consist of 
residuals of a cold injury of the feet (rated as 30 percent 
disabling bilaterally), and residuals of cold injury of the 
hands (rated as 20 percent disabling for the left hand and 10 
percent disabling for the right hand).  The veteran's 
combined disability rating is 70 percent.

The Board finds that a VA examination is required to 
determine the effect of the veteran's disabilities on his 
industrial capacity.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

Therefore, the Board must REMAND this case for the following:

1.  The RO should schedule the veteran 
for an examination to determine the 
extent of his disabilities due to his 
service-connected residuals of cold 
injuries to the hands and feet.  The 
examiner is requested to evaluate and 
describe in detail the effect the 
veteran's service connected disabilities 
may have on his industrial capability.  
The examiner should render an opinion 
whether the appellant is unable to obtain 
and maintain substantial employment due 
solely to his service connected 
disabilities.  Age and nonservice-
connected disabilities are not to be 
considered in the examiners' evaluation.  
See 38 C.F.R. § 4.19 (2004).

A complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

2.  After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim seeking entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disabilities.  If this determination 
remains unfavorable to the appellant, in 
any way, he and his representative must 
be furnished with an SSOC.  Thereafter, 
the appellant and his representative 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by reporting for examinations may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 


	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


